          Case 1:21-cr-00346-BAH Document 27 Filed 08/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
               v.                              :       Case No. 21-cr-346 (BAH)
                                               :
GLEN MITCHELL SIMON,                           :
                                               :
                           Defendant.          :

           UNITED STATES’ NOTICE OF POSITION REGARDING
  PUBLIC RELEASE OF VIDEOS DESCRIBED IN STATEMENT OF OFFENSE AND
   MOTION FOR EXTENSION OF TIME TO FILE EXPLANATION OF POSITION

       On Sunday, August 15, 2021, the Court issued an Order directing the government to

provide to the Court the videos described in the Statement of Offense and directing the parties to

provide their positions, by 2 p.m. on August 16, 2021, on whether these videos may be made

publicly available without restriction.   On August 16, 2021, at 1:29 p.m., the government notified

the Court, via email, that it did not oppose making the videos publicly available but requested that

the videos not be made publicly available until after entry of the plea, currently scheduled for

October 15, 2021.    This remains the government’s position.      After, the Court requested that the

government further explain its position in a written filing.    The government is currently working

on the written explanation in response to the Court’s question and requests the Court set a filing

deadline of Friday, August 20, 2021, to file the explanation.
Case 1:21-cr-00346-BAH Document 27 Filed 08/17/21 Page 2 of 2



                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           DC Bar No. 415793


                     By:
                           Laura E. Hill
                           Trial Attorney, detailed to the
                           District of Columbia
                           NV Bar 13894
                           175 N Street, NE
                           Washington, D.C. 20002
                           (202) 598-3962
                           Laura.E.Hill@usdoj.gov

                           Amy Larson
                           Assistant United States Attorney
                           555 4th Street, NW
                           Washington, D.C. 20530
                           (202) 252-7863
                           Amy.Larson@usdoj.gov




                              2
